i t bi 7: i

Case 1:18-cv-10836-PGG Document

Honorable Paul G. Gardephe

United States District of New York

Thurgood Marshall United States Courthouse
40 Foley Square

New York, New York 1007

Re: Gottesfeld v. Hurwitz, 18 Civ. 10836 (PGG)

Re: Gottesfeld v. Hurwitz, 18. Civ. 10836 (FGG) PR O SE OFFI CE

Dear Judge Gardephe,

ee.

127 Filed 01/08/20 Page 1of 4

‘Dana Gottesfeld in reference to Martin

Gottesfeld
Martin Gottesfeld, Register Number 12982-
104

‘FCI Terre Haute Federal Correctional

Institution
P.O. Box 33
Terre Haute, IN 47808

 

EGEIVE

JAN = 8 2020

 

 

 

 

 

 

 

 

 

2 Pa

 

I hope this letter finds you well. I speak as next of friend and wife

As Mr. Gottesfeld has explained, on Monday Dece
Housing Unit (SHU) inside the Communications Ma

Mr. Gottesfeld has gone into great detail in docket entries 1 16 forward (as of 1 now to.119)
explaining what happened, the conditions inside the SHU, anid the’a

defendants to sabotage this case in front of the Hon
placing him in the SHU without potable water. On
responded. Per the history of mail room interference‘
back from Mr. Gottesfeld for over a month. (Please|

  
 

, laintift Martin Gottesfeld.
ber 9 he was placed inside of the Solitary
nagement Unit (CMU) at FCI Terre Haute.

 

ay! :

attempts from the instant
srable Court y retaliating against him by

   

 

| riday January, 3 the -government

on this docket, one may expect not to hear
see d.e. 93, page 3),: ‘therefore I feel that I

must address Your Honor in a timely fashion and of my Own volition. -

In docket entry 116 Mr. Gottesfeld references specific codes and statutes which authorize The

Honorable Court’s jurisdiction over this matter. Mr,
those laws and his silence and his unwillingness sh

‘Hogan did not challenge or ‘dispute any of
nuld be interpreted as his inability to do so,

given that the case law is abundantly clear in opposition to his position. I pray Your Honor sees

the audacious and unfair steps Mr. Hogan and his c

ients are taking to undermine the authority of

your judgement by precluding Mr. Gottesfeld from arguing his case. The case should be
adjudicated on the merits of the arguments, in which Mr. Gottesfeld is confident that he will

prevail and for which he is well-prepared.

 

Mr. Gottesfeld is undertaking a hunger strike to prove the impossibility of calling the court to

appear by phone for an emergency hearing. I have
attention to the motion to request a hearing and tha
to produce Mr. Gottesfeld for participation over ph

alled Your Honor’s chambers to draw
The Honorable Court please order the CMU

me.
aed Plieemth 4: atl i.

 

Case 1:18-cv-10836-PGG Document|127 Filed 01/08/20 Page 2 of 4

Moriday January 6" marks the 5 week of Mr. Gottesfeld’s strike. In addition his request to
participate in an emergency hearing, he is requesting the most basic, fundamental, and |
inalienable human right — access to non-toxic drinking water. The defendants will likely assert
that the water at the Communications Management |Unit (which reads mail between attorneys
and clients and plaintiff’s and the court and blocks mail to the OIG and congressmen), is clean,
but given the dispute, I beseech Your Honor to speak to the people who have to actually drink it,
as no sane person, would take the lengths Mr. Gottesfeld has gone to, including to risk the
excruciatingly painful process of force-feeding (if it hasn’t already begun), if that were the case.
Non-toxic water does not corrode sink basins. If there is any doubt, I would respectfully request
your Honor assign independent authorities to investigate the matter, order samples to be tested
in New York, or simply order the prison to allow nye to purchase bottled water like he dould do
outside the SHU.

   
     
  

The instant defendants are breaking federal laws in other ways in order to break Mr. Gottesfeld’s
soul, spirit, and will to fight. They’ve placed him in extreme isolation in a room crawling with
cockroaches. They’re undermining his brain and ability to work efficiently by making sure he
can’t sleep by forcing him onto an unsanitary matte They are prohibiting him access to a
radio, his newspaper and magazine subscriptions (in violation of 28 CFR 540.70) leaving him in
exceptionally cruel and extreme isolation. It is beyond a miracle that he’s been able to get out
what he has to The Honorable Court thus far and there is no telling how much he will last.

| j
To explicitly sabotage the case they are withholding sufficient writing materials, postage, a desk
to write on, a typewriter to type with, and allowing only 1-2 hours of access to an inadequate law
library, when outside of the SHU he would spend th ae majority of every day there. This is
especially heinous given that the charges are fabricated against Mr. Gottesfeld. He needs the
relief now.

  
 

Keeping him there under these conditions at such a|pivotal point in the case is meant to derail
these court proceedings by making sure Mr. Gottesfeld cannot litigate and thereby loses|the case.
I have strong reason to believe that the motion for pions which instigated the instant:
defendants to throw Mr. Gottesfeld into the SHU will be forthcoming and nakedly revedl why
the government is willing to take these measures to ensure it does not meet the watchful eye of
the Honorable Court.

 

All this is to say, that this wife humbly and from the deepest part of her soul respectfully asks
The Honorable Court to protect and restore the rule of law by ordering an emergency hearing and
that Mr. Gottesfeld be produced to participate. For the reasons Mr. Gottesfeld laid out in docket
entry 116, Mr. Hogan is incorrect that This Honorable Court lacks the authority to do so.

On a personal note, my husband is truly wonderful man, We have been married for 6 years and I
have never met a more kind, generous, and wonderful person. He donates to Wounded Warrior
Project, often gives pan-handling vets $20 a pop, defends children from abuse, shelters the
homeless, and is a very competent and Srl mtr ene He is respected in his community

 

and a wonderful son to his nearly 90-year-old mother, a benevolent uncle to his nieces and
nephews, and one day will be the most loving and wonderful father to our children.
ab

| i
Case 1:18-cv-10836-PGG Document 127 Filed 01/08/20 Page 3 of 4

|

|

Your Honor, The Honorable Courts actions here have reverberations beyond the instant case. My
husband’s life literally hangs in the balance and The Honorable Court is our last line of defense
against people petitioning Your Honor to turn his back and let this wonderful man die. Further,
facing all the same obstacles, Mr. Gottesfeld is not able to meet his mid-January deadline for his
appellate case further depriving him of his Conatttonally protected relief from the Courts. The
injustice is palpable. |

 

Respectfully, it is appropriate for The Honorable Court to order Mr. Gottesfeld to attend an
emergency hearing via telephone and to protect him from the extra-judicial torture imposed upon
him by the instant defendants in defiance of the Henoral Court’s authority and whichis being
used to undermine the judicial process.

I humbly thank Your Honor for his attention to this urgent matter and pray for expeditigus
wisdom, strength, and justice upon The Honorable 'Court.

Sincerely,
Dana Gottesfeld
Wife of plaintiff Martin Gottesfeld

CC: Alexander J. Hogan

 
|

 

9L0e Youen ‘gzz feqe7

LVNYSLNI GNY DILSSWOd yos

‘£0001 WN ‘hn
2 cero" iS \4%7) a0

Nenaseay

   

—

 

 

“8P09 YH oy] ueos
‘dnyolg ebeyoeg

Pe sinpouos OL

were we

~ gLoz 0 Abldy | |

“vuUUUULUUUUOY

il | I it

00 9912 p000 6se7 Shig soca

HN

YAEWNNeDNDIOVY | Sdsn

    
  

91€1-20001 AN MYOA MAN

Se

= 203In

 

 

 

 

or noay 3OvIS0d
avd Wa me
TIVIN ALIGOId ; —

 

 

 

 

 

 

 

 

 

Es 18 THV3d 00S q
o i" ‘OL | 5
S diHS g
oO | 3
é (109) lod
Hy . -02/90/10-AvO-ABSATISIG O3L03dx3 | 3
se ig
J. 3oeu ML peyy®) wg, 9001. ae:
a = ‘WOuYd 20 0S'g qi go | z
® 2
SSH * TIWW ¥ ® AVG-2 TVW ALINOIda i
dain Ee ALIMOLd é
= Ee EBA Cn Sat undeese VL-6OLO6LOObe . e
— waits GOLG &
& mous | ivd FOVisod sn. | |
oO .
3 | | HeIey SaIWIs CLINT Eee |
a . . .

 
